Exhibit 10.3

 

JOCK BROWN

 

EMPLOYMENT AGREEMENT

 

AMENDMENT NUMBER 2

 

THIS EMPLOYMENT AGREEMENT AMENDMENT 2 (this “Amendment”), effective as of
January 20, 2010 (the “Effective Date”), by and between FIRST NATIONAL BANK OF
OTTAWA, a national banking association (the “Bank”), FIRST OTTAWA BANCSHARES,
INC., a Delaware corporation (the “Holding Company”) (the Bank and the Holding
Company shall collectively be referred to as the “Corporation”) and JOCK BROWN
(the “Executive”).

 

RECITALS

 

WHEREAS, the Corporation and the Executive previously entered into that certain
Employment Agreement dated November 1, 2002, as subsequently amended (the
“Agreement”);

 

WHEREAS, pursuant to Section 12(d) of the Agreement, the Agreement may be
amended in writing with the signature of each party; and

 

WHEREAS, the parties desire to amend the Agreement on the terms hereinafter set
forth.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
agreed and acknowledged by the parties hereto, effective as of the Effective
Date, the Agreement is amended to read as follows:

 

AGREEMENTS

 


1.                                       SECTION 3 (A) AND (B) OF THE AGREEMENT
ARE AMENDED IN THEIR ENTIRETY AND REPLACED BY THE FOLLOWING:


 

“(a)                            The Corporation shall pay Executive an annual
base salary of $248,182 (the “Base Salary”).  The Base Salary shall be adjusted
on January 1, 2010 and annually thereafter, to an amount within a range of the
base salaries (exclusive of bonuses and other incentive compensation, but
inclusive of directors fees), of the third quartiles for a president and chief
executive officer of an independent bank for $100-250 million and $250-500
million institutions in Illinois as reported in the most recent Illinois
Banker’s Association Annual Survey, but not less than the previous year’s Base
Salary.  The Base Salary shall be payable in accordance with the Corporation’s
ordinary payment practices and shall be subject to withholding and employment
taxes.”

 

“(b)                           Executive shall continue to participate in the
employee bonus plan and shall remain a participant in the “Impact Group” for
allocation of bonuses under the plan, as that plan is constituted and as amended
from time to time.  The Corporation may adjust the allocation, as necessary, to
accommodate non-operating fluctuations in book value.”

 

--------------------------------------------------------------------------------


 

All other terms and conditions of the Agreement remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above set forth.

 

 

FIRST NATIONAL BANK OF OTTAWA

 

 

By:

/s/ Thomas P. Rooney

 

/s/ Jock Brown

Name:

Thomas P. Rooney

 

Jock Brown

Its:

Chairman

 

 

 

 

 

 

 

 

 

2835 Emerald Drive

 

 

 

Ottawa, IL 61350

 

 

 

[Address]

 

2

--------------------------------------------------------------------------------